Citation Nr: 1540629	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral renal cell carcinoma of the kidneys, to include as due to exposure to herbicides


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. It was last before the Board in May 2014, when it was remanded for further development.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's May 2014 and September 2011 remand directives. Stegall v. West, 11 Vet. App. 268 (1998). In May 2014, the Board directed the AOJ to ensure a VA examiner addressed whether the Veteran's bilateral renal cell carcinoma of the kidneys was related to his military service on a direct basis, in compliance with the Board's previous September 2011 remand. The July 2014 VA examiner failed to do so, therefore an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical or non-medical evidence that is not included in the claims file and that pertains to his bilateral renal cell carcinoma of the kidneys. Provide the Veteran with release of information forms so that VA can obtain such information.

2. Return the claims file to the VA examiner who performed the July 2014 examination for an addendum opinion as to the etiology of the Veteran's bilateral renal cell carcinoma of the kidneys. If the examiner is not available, a different VA examiner may render the opinion. The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

Schedule a new examination ONLY: at the request of the VA examiner rendering the addendum opinion OR in accordance with point five (5) below, which permits further development as warranted by any additional information or evidence received as a result of this REMAND.

The following considerations must govern the opinion:

a. The VA examiner must opine as to whether the Veteran's bilateral renal cell carcinoma of the kidneys WAS CAUSED OR WORSENED BY service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY EVIDENCE THAT IS GENERATED AS A RESULT OF THIS REMAND.

c. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles. The EXAMINER MUST ADDRESS: the medical literature the Veteran submitted listing workplace exposures, particularly some herbicides, as a risk factor for developing renal cell CARCINOMA (NOT SARCOMA). (Note: while there is no PRESUMPTION for service connection for renal cell carcinoma, an opinion is still needed regarding a DIRECT NEXUS between the Veteran's herbicide exposure and his renal cell carcinoma).

4. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinion. If the report is deficient, return the case to the VA examiner for further review and discussion.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


